DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 47-54, 57-59, 61, 66, 69 and 70, reference character 1010 has been referred to as both “pole structure” and “roof-pole structure”.  The element name for each reference character should be consistent throughout the entire specification.
Appropriate correction is required.		

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the connection elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
22 recites the limitation "the one or more hub structures" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoiness et al. (US-3,266,503).
Claim 18: Hoiness et al. discloses a shelter (1) comprising a frame structure (seen in FIG. 2), the frame structure comprising a plurality of pole structures (29), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (30); a flexible portion (34’) attached to the first rigid portion; and a second rigid portion (36) that is movable relative to the first rigid portion between a first position in which the second rigid portion overlaps the first rigid portion such that the flexible portion is free to flex (as seen in FIG. 11), and a second position in which the second rigid portion overlaps the flexible portion and restrains the flexible portion to rigidify the pole structure (seen in dashed lines in FIG. 11).
Claim 19: Hoiness et al. discloses the second rigid portion as being telescopically movable relative to the first rigid portion between the first and second positions (36 slides over 30).

Claim 26: Hoiness et al. discloses the flexible portion as being attached to the first rigid portion with a sleeve device (portion of 30 between 35 and distal end of 30), wherein the sleeve device holds the flexible portion and the first rigid portion holds the sleeve device (34’ is kept in 30 via 35, which forms a sleeve portion between 35 and the distal end of 30 in which 34’ lies, and 30 holds the sleeve device in that they are integral).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiness et al. (US-3,266,503) as applied to claim 18 above, and further in view of Chu et al. (US-7,357,140 B2).
Hoiness et al. is discussed above but lacks the second rigid portion being pivotably movable relative to the first rigid portion.  Chu et al. teaches a shelter (410, 410’, 510) comprising a frame structure, the frame structure comprising a plurality of pole structures (420, 440, 440, 530, 540, 550), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (24); a foldable portion (16) 

Claims 18, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503).
Claim 18: Chen discloses a shelter (1) comprising a frame structure (16), the frame structure comprising a plurality of pole structures (5), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (51); a foldable portion (10) attached to the first rigid portion; and a second rigid portion (6) that is movable relative to the first rigid portion between a first position in which the second rigid portion overlaps the first rigid portion such that the foldable portion is free to fold (as seen in FIG. 8), and a second position in which the second rigid portion overlaps the foldable portion and restrains the foldable portion to rigidify the pole structure (seen in dashed lines in FIG. 5).
While teaches a foldable portion, Chen lacks said portion being flexible.  Hoiness et al. discloses a shelter (1) comprising a frame structure (seen in FIG. 2), the frame 
Claim 21: Chen teaches one or more hub structures (4), wherein each pole structure of the plurality of pole structures comprises connection elements (51 and the pin/bolt that passes through it and the hub assembly) for connecting the pole structure to the one or more hub structures (as seen in FIG. 3).
Claim 23: Chen teaches each pole as comprising a locking mechanism (11, 12) configured to selectively prevent relative movement between the first rigid portion and the second rigid portion (in either position as seen in FIGS. 5 and 8).
Claim 26: Chen teaches the foldable portion as being attached to the first rigid portion with a sleeve device (portion of 51 that extends from the indentation to the distal end of the 51), wherein the sleeve device holds the flexible portion and the first rigid portion holds the sleeve device (10 is kept in 51 via the indentation, which forms a .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503) as applied to claim 18 above, and further in view of Suh (US-6,868,858 B2).
The combination of Chen and Hoiness et al. is discussed above but lacks the connection elements being a ball and the hub structures as comprising sockets.  Suh teaches a shelter (1) comprising a frame structure (16), the frame structure comprising one or more hub structures (30) and a plurality of pole structures (46), wherein each pole structure of the plurality of pole structures comprises connection elements (balls 65) for connecting the pole structure to the one or more hub structures (via sockets as seen in FIG. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the pole structures of Chen to include balls as the connecting elements that are received in a socket in the hub structures, as taught by Suh, as an equivalent alternative connection means that would provide the same exact function.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503) as applied to claim 23 above, and further in view of Burchfield (US-2017/0339941 A1).
The combination of Chen and Hoiness et al. is discussed above, but Chen teaches a spring detent as the locking mechanism, not a clamp.  Burchfield teaches a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636